Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to amendment filed on 06/28/2022.
Claims 2 and 11 are cancelled.
Claims 1, 3- 10, 12 – 20 are currently pending with the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2022 was filed after the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 4, 8 – 10, 11 – 13 and 17 – 19 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Doblar et al., US 20090296360 A1 [hereinafter as Doblar][cited by applicant in IDS].
As to claim 1, Doblar discloses an assembly [10 electronic assembly, para 0018, fig. 1], comprising: a first circuit assembly [15 processor die, 20 processor chip package or multi-chip module (MCM), fig. 1] comprising a first circuit board [20] coupled to an integrated circuit device [15 processor die], wherein the first circuit board [20] is coupled to first surface [35] of a system circuit board [50 motherboard, para 0018, as shown in fig. 1]; and a second circuit assembly [100, fig. 1] comprising a second circuit board [101, interposer] having one or more voltage adjustment units [105 voltage regulator subset/ DC-DC converter] configured to supply at least one input voltage [via 55, fig. 1] to the integrated circuit device [15] and comprising decoupling capacitance [152 decoupling capacitor] for the at least one input voltage [power] of the integrated circuit device [15][para 0027, 0029, 0032], wherein the second circuit board [101] is coupled to a second surface of the system circuit board [50] and positioned under a footprint of the integrated circuit device [15] with respect to the system circuit board [50][para 0018 – 0024, as shown in fig. 1].
As to claim 10, Doblar discloses an apparatus [10 electronic assembly, para 0018, fig. 1], comprising: a motherboard [50, motherboard, para 0019, fig. 1]; a carrier circuit board [20 processor chip package or multi-chip module (MCM)] for an integrated circuit device [15 processor die] coupled to a first surface [35] of the motherboard [50][para 0018 – 0019, as shown in fig. 1]; and a circuit assembly [101] comprising a circuit board [101] having decoupling capacitance [para 0027] for the integrated circuit device [15][para 0027, 0029, 0032, claim 6, 15] and one or more voltage adjustment units [105 voltage regulator subset/ DC-DC converter] configured to supply at least one input voltage to the integrated circuit device [15] and comprising decoupling capacitance [152 decoupling capacitor] for the at least one input voltage [power] of the integrated circuit device [15][para 0027, 0029, 0032], wherein the circuit assembly [101] is positioned opposite to the carrier circuit board [20] on a second surface [135] of the motherboard [50] [para 0018 – 0024, as shown in fig. 1].
As to claim 19, Doblar discloses a circuit arrangement [10 electronic assembly, para 0018, fig. 1], comprising: a motherboard [50]; a system on a chip (SoC) device [15 processor die, 20 processor chip package or multi-chip module (MCM), fig. 1] coupled to a first surface [35] of the motherboard [50][ para 0018 – 0019, as shown in fig. 1]; and a circuit board assembly [100] comprising decoupling capacitance [152 decoupling capacitor] for at least one input voltage [power] of the SoC device [para 0027, 0029, 0032, claim 6, 15] and one or more voltage adjustment units [105 voltage regulator subset/ DC-DC converter] configured to supply at least one input voltage to the SoC device, wherein the circuit assembly [101] is positioned opposite to the SoC device on a second surface [135] of the motherboard [50] [para 0018 – 0024, as shown in fig. 1].
As to claim 3, Doblar discloses an assembly [10 electronic assembly, para 0018, fig. 1], comprising: an integrated device coupled [15] to the second circuit board [101] and comprising: the one or more voltage adjustment units [105]; and semiconductor capacitance elements [152 decoupling capacitors] that provide the decoupling capacitance for the at least one supply voltage of the integrated circuit device [15][para 0027, 0029, 0032, 0041].
As to claim 4, Doblar discloses an assembly [10 electronic assembly, para 0018, fig. 1],  wherein the one or more voltage adjustment units [105 voltage regulator subset/ DC-DC converter] are configured to receive at least a supply voltage and convert the supply voltage into the at least one input voltage [voltage regulator/ DC-DC converter function to receive supply voltage and convert into input voltage, para 0031], and wherein the one or more voltage adjustment units are configured to receive control signaling indicating a voltage level of the at least one input voltage [para 0033 – 0034, 0038].
As to claim 8, Doblar discloses an assembly [10 electronic assembly, para 0018, fig. 1], comprising: the system circuit board [50 motherboard, fig. 1]comprising a plurality of vias [55 vertical vias] configured to conductively couple the at least one input voltage between the first circuit assembly [15 processor die, 20 processor chip package or multi-chip module (MCM) [ para 0021, fig. 1] and the second circuit assembly [101]; and the second circuit assembly [101] further comprising decoupling capacitance for the at least one input voltage of the integrated circuit device [15], the decoupling capacitance electrically coupled to at least a portion of the plurality of vias [55][para 0027, 0029, 0032, 0041].
As to claim 9, Doblar discloses an assembly [10 electronic assembly, para 0018, fig. 1], wherein the integrated circuit device [15] comprises a plurality of voltage domains each having a corresponding set of input power connections to receive separate input power instances from the system circuit board [50 motherboard]; and comprising: outputs of the one or more voltage adjustment units [105 voltage regulator/DC-DC converter] conductively coupled through the system circuit board [50] to deliver the corresponding set of input power connections [as shown in fig. 1 – 2]; and decoupling capacitance [decoupling capacitors] arranged into sets of capacitor elements [decoupling capacitors], each of the sets configured to provide a portion of the decoupling capacitance for the corresponding set of the input power connections [para 0027, 0029, 0032, 0041].
As to claim 12, Doblar discloses an apparatus [10 electronic assembly, para 0018, fig. 1], comprising: an integrated device coupled [15] to the circuit board [101] of the circuit assembly [100] and comprising: the one or more voltage adjustment units [105]; and semiconductor capacitance elements [152 decoupling capacitors] that provide the decoupling capacitance for the at least one supply voltage of the integrated circuit device [15][para 0027, 0029, 0032, 0041].
As to claim 13, Doblar discloses an apparatus [10 electronic assembly, para 0018, fig. 1], wherein the one or more voltage adjustment units [105 voltage regulator subset/ DC-DC converter] are configured to receive at least a supply voltage and convert the supply voltage into the at least one input voltage [voltage regulator/ DC-DC converter function to receive supply voltage and convert into input voltage, para 0031], and wherein the one or more voltage adjustment units are configured to receive control signaling from the integrated circuit device indicating a voltage level of the at least one input voltage [para 0033 – 0034, 0038].
As to claim 17, Doblar discloses an apparatus [10 electronic assembly, para 0018, fig. 1], comprising: the motherboard [50] comprising a plurality of vias [55 vertical vias] configured to conductively couple the at least one input voltage between the carrier circuit board [101] and the circuit assembly [100][para 0021]; and wherein the decoupling capacitance electrically coupled to at least a portion of the plurality of vias [55][ para 0027, 0029, 0032, 0041].
As to claim 18, Doblar discloses an apparatus [10 electronic assembly, para 0018, fig. 1], wherein the integrated circuit device [15] comprises a plurality of voltage domains each having a corresponding set of input power connections to receive separate input power instances from the system circuit board [50 motherboard]; and comprising: outputs of the one or more voltage adjustment units [105 voltage regulator/DC-DC converter] conductively coupled through the system circuit board [50] to deliver the corresponding set of input power connections [as shown in fig. 1 – 2]; and the decoupling capacitance [decoupling capacitors] arranged into sets of capacitor elements [decoupling capacitors], each of the sets configured to provide a portion of the decoupling capacitance for the corresponding set of the input power connections [para 0027, 0029, 0032, 0041].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doblar et al., US 20090296360 A1 [hereinafter as Doblar][cited by applicant in IDS] in view of Tamura et al., US 20090228727 [hereinafter as Tamura].
As to claims 5, 14 and 20 Dolbar’s a power control system [20 power supply unit including determining unit 22, setting unit 24 and power supply unit 26] does not teach to initiate a performance test on the integrated circuit device to determine a resultant operating voltage lower than a manufacturer specified operating voltage for the at least one input voltage, and instruct the one or more voltage adjustment units to supply a voltage level of the at least one input voltage to the integrated circuit device in accordance with the resultant operating voltage.
However, Tamura teaches in the same filed of endeavor a power control system and method and program including to initiate a performance test [para 0012, whether microprocessor execute predetermined processing or not with supply voltage lowered successively] on the integrated circuit device [10 microprocessor, CPU or graphic processor] to determine a resultant operating voltage lower than a manufacturer specified operating voltage [predetermined values] for the at least one input voltage [para 0012, 0027, 0029 – 0031, 0051, 0056, fig. 4], and instruct the one or more voltage adjustment units [26 power supply circuit] to supply a voltage level of the at least one input voltage to the integrated circuit device [10] in accordance with the resultant operating voltage [para 0029 – 0031, 0051, 0056, fig. 3 – 4].
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Dolbar and  Tamura before the effective filing date of the claimed invention, to combine and modify power distribution in electronic system  as disclosed by Dolbar to include a power control system and method and program including to initiate a performance test [para 0012, whether microprocessor execute predetermined processing or not with supply voltage lowered successively] on the integrated circuit device [10 microprocessor, CPU or graphic processor] to determine a resultant operating voltage lower than a manufacturer specified operating voltage [predetermined values] for the at least one input voltage [para 0027, 0029 – 0031, 0051, 0056, fig. 4], and instruct the one or more voltage adjustment units [26 power supply circuit] to supply a voltage level of the at least one input voltage to the integrated circuit device [10] in accordance with the resultant operating voltage [para 0029 – 0031, 0051, 0056, fig. 3 – 4] as taught by Tamura in order to obtain an optimum power supply voltage can be set for an individual microprocessor and device under actual operating conditions of microprocessor [para 0015]. 
One of ordinary skill in the art wanted to be motivated to include a power control system and method and program including to initiate a performance test [para 0012, whether microprocessor execute predetermined processing or not with supply voltage lowered successively] on the integrated circuit device [10 microprocessor, CPU or graphic processor] to determine a resultant operating voltage lower than a manufacturer specified operating voltage [predetermined values] for the at least one input voltage [para 0027, 0029 – 0031, 0051, 0056, fig. 4], and instruct the one or more voltage adjustment units [26 power supply circuit] to supply a voltage level of the at least one input voltage to the integrated circuit device [10] in accordance with the resultant operating voltage [para 0029 – 0031, 0051, 0056, fig. 3 – 4] in order to obtain an optimum power supply voltage can be set for an individual microprocessor and device under actual operating conditions of microprocessor [para 0015].
Claims 5, 14 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Doblar et al., US 20090296360 A1 [hereinafter as Doblar][cited by applicant in IDS] in view of Hovis et al., US 20170357311 A1 [hereinafter as Hovis] [cited by applicant in IDS].
As to claims 5, 14 and 20 Dolbar’s a power control system [20 power supply unit including determining unit 22, setting unit 24 and power supply unit 26] does not teach to initiate a performance test on the integrated circuit device to determine a resultant operating voltage lower than a manufacturer specified operating voltage for the at least one input voltage, and instruct the one or more voltage adjustment units to supply a voltage level of the at least one input voltage to the integrated circuit device in accordance with the resultant operating voltage.
However, Hovis teaches in the same filed of endeavor processor device voltage characterization including a power control system [130 power control system, fig. 1] configured to initiate a performance test [para 0033 – 0034, whether microprocessor execute predetermined processing or not with input voltage lowered incrementally] on the integrated circuit device [120 system processor][para 0038] to determine a resultant operating voltage lower than a manufacturer specified operating voltage for the at least one input voltage [abstract, para 0015, 0017, 0023, 0029, 0034, 0038, 0041 - 0042], and instruct the one or more voltage adjustment units [130] to supply a voltage level of the at least one input voltage to the integrated circuit device [120] in accordance with the resultant operating voltage [para 0015, 0019, 0026, 0041 - 0042].
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Dolbar and  Hovis before the effective filing date of the claimed invention, to combine and modify power distribution in electronic system  as disclosed by Dolbar to include to initiate a performance test [para 0033 – 0034, whether microprocessor execute predetermined processing or not with input voltage lowered incrementally] on the integrated circuit device [120 system processor][para 0038] to determine a resultant operating voltage lower than a manufacturer specified operating voltage for the at least one input voltage [abstract, para 0015, 0017, 0023, 0029, 0034], and instruct the one or more voltage adjustment units [130] to supply a voltage level of the at least one input voltage to the integrated circuit device [120] in accordance with the resultant operating voltage [para 0015, 0019, 0026] as taught by Hovis in order to provide lower power consumption in processing device and associated computing system without altering performance level of the processing device and associated computing system [para 0015]. 
One of ordinary skill in the art wanted to be motivated to include a power control system and method and program including to initiate a performance test [para 0012, whether microprocessor execute predetermined processing or not with supply voltage lowered successively] on the integrated circuit device [10 microprocessor, CPU or graphic processor] to determine a resultant operating voltage lower than a manufacturer specified operating voltage for the at least one input voltage [abstract, para 0015, 0017, 0023, 0029, 0034], and instruct the one or more voltage adjustment units [130] to supply a voltage level of the at least one input voltage to the integrated circuit device [120] in accordance with the resultant operating voltage [para 0015, 0019, 0026] as taught by Hovis in order to provide lower power consumption in processing device and associated computing system without altering performance level of the processing device and associated computing system [para 0015].
Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 7 and 16 are dependent on objected claims 6 and 15 respectively, therefore are objected too.
Examiner's note: The examiner has noted several intended use recitations in the claims (i.e. configured to or adapted for).  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  Such clauses may render parts of the claims optional (see MPEP 2106 and 2111.04) 
Examiner has pointed out particular references contained in the prior art of record within the body of this action with particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Therefore, Applicant, in preparing response, must fully consider the entire disclosure of  cited references as potentially teaching all or part of the claimed invention, including the context of the cited passage as taught by the prior art disclosed by the Examiner.
Prior Art not relied upon: Please refer to the references listed in attached PTO-892, which, are not relied upon for the claim rejection, since these references are pertinent to the disclosure.
Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. In response to applicant’s argument’s regarding claim 1, Doblar fails to teach “decoupling capacitance in claim 1 is mounted below a footprint of the integrated circuit device providing for shorter lead-lengths and associated parasitic inductance loops”. 
The examiner is respectfully disagrees as argued limitations are not in claim 1.
Applicant further argues, “Doblar fails to teach or suggest a second circuit board coupled to a second surface of a system circuit board and positioned under a footprint of the integrated circuit device with respect to the system circuit board, where that second circuit board (positioned under a footprint of the integrated circuit device) includes decoupling capacitance for that integrated circuit device.” 
The examiner respectfully disagrees, as Doblar discloses a second circuit board [101, interposer] coupled to a second surface of a system circuit board [50] and positioned under a footprint of the integrated circuit device [15] with respect to the system circuit board [50], where that second circuit board [50] (positioned under a footprint of the integrated circuit device) includes decoupling capacitance [152] for that integrated circuit device [15] [para 0018 – 0024, as shown in fig. 1]. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675. The examiner can normally be reached M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITIN C PATEL/Primary Examiner, Art Unit 2186